Oo ON DA A BR WN &

NN we NH NY NY NH WN NY HR BR Be RF OSE SE Re ES eR
oN N OW BR WN KH CO SO DHMH KH NH BP WY YK CO

Case 2:18-cr-00194-JCC Document 32. Filed 03/07/19 Page 1 of 15

FILED ____ ENTERED

eal

____— LODGED ———_ RECEIVED
MAR 07 2019 |

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY _DEPUTY

The Honorable John C. Coughenour

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-194 JCC
Plaintiff PLEA AGREEMENT
Vv.
KEVIN SCOTT TA,
Defendant.

 

 

 

 

The United States of America, by and through Annette L. Hayes, United States

Attorney for the Western District of Washington, and Jessica M. Manca, Special Assistant
United States Attorney for said District, KEVIN SCOTT TA, and his attorney, Sara Brin,

enter into the following Agreement, pursuant to Federal Rule of Criminal Procedure 11:

1. Charges. Defendant, having been advised of the right to have this matter

tried before a jury, agrees to waive that right and enters a plea of guilty to the following

charges contained in the Superseding Indictment.

a. Felon in Possession of Firearms, as charged in Count 1, in violation

of Title 18, United States Code, Section 922(g)(1);

Plea Agreement / Kevin Ta - 1 , UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
 

oC AHN Dn On BP WW NO

NO NH NH HN NO KN DON Dm meet
oN NAN MN FW NHN KF Oo Oo eM Ns Nn mA & W NO & OS

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 2 of 15

b. Possession of Controlled Substances with Intent to Distribute, as
charged in Count 2, in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(B), a lesser-included offense; and

c. Possession of aF irearm in Furtherance of a Drug Trafficking Crime, -
as charged in Count 3, in violation of Title 18, United States Code, Section 924(c)(1)(A).

By entering these pleas of guilty, Defendant hereby waives all objections to the
form of the charging document. Defendant further understands that before entering his
guilty plea, he will be placed under oath. Any statement given by Defendant under oath
may be used by the United States in a prosecution for perjury or false statement.

2. Elements. The elements of the offenses to which Defendant is pleading
guilty are as follows: | |

a. The elements of Felon in Possession of Firearms, as charged in
Count 1, in violation of Title 18, United States Code, Section 922(g)(1), are as follows:

First, Defendant knowingly possessed a firearm; and

Second, at the time Defendant possessed the firearm, he had previously been

convicted of a crime punishable by a term of imprisonment exceeding one

year; |

Third, the firearm had previously been shipped or transported from one

state to another, or from a foreign nation to the United States. _

b. The elements of Possession of Controlled Substances with Intent to
Distribute, as charged in Count 2, in violation of Title 21, United States Code, Sections
841(a)(1) and (b)(1)(B), are as follows: |

First, Defendant knowingly possessed a controlled substance, that is,

methamphetamine or heroin; and |

Second, Defendant possessed the controlled substance with the intent to

distribute it to another person. .

Plea Agreement / Kevin Ta - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

i

 
oOo Oo SI WN OH BP WO NHN

NN NY NHN NY NY WN HN Hee eB SB Se Se eS
oOo YA nA BB WwW YN — OO MOA DA NA BW NY KF CS

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 3 of 15

c. The elements of Possession of a Firearm in Furtherance of a Drug
Trafficking Crime, as charged in Count 3, in violation of Title 18, United States Code,
Section 924K DIA) are as follows: |
First, Defendant committed the crime of Possession of Controlled
Substances with Intent to Distribute, as charged in Count 2 of the
Superseding Indictment, which is a drug trafficking crime; _
Second, Defendant knowingly possessed a firearm; and
Third, Defendant possessed the firearm in furtherance of the crime of
Possession of Controlled Substances with Intent to Distribute.
3. The Penalties. Defendant understands that the statutory penalties
applicable to the offenses to which he is pleading guilty are as follows:

a. For the offense of Felon in Possession of Firearms, as charged in

| Count 1, in violation of Title 18, United States Code, Section 922(g)(1): A maximum term

of imprisonment of up to 10 years, a fine of up to $250,000.00, a period of supervision
following release from prison of up to 3 years, and a mandatory special assessment of
$100.00 dollars. | |

b. For the offense of Possession of Controlled Substances with Intent to
Distribute, as charged in Count 2, in violation of Title 21, United States Code, Sections
841(a)(1) and (b)(1)(B): A maximum term of imprisonment of up to 40 years and -
mandatory minimum term of imprisonment of 5 years, a fine of up to $5,000,000.00, a
period of supervision following release from prison of at least 4 years, and a mandatory
special assessment of $100.00 dollars.

c. For the offense of Possession of a Firearm in F urtherance of a Drug
Trafficking Crime, as charged in Count 3, in violation of Title 18, United States Code,
Section 924(c)(1)(A): A maximum term of imprisonment of up to Life and a mandatory

minimum term of imprisonment of 5 years, which sentence must be served consecutive to

Plea Agreement / Kevin Ta - 3 UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
o He HN HD A BP WW NY

NO NH NH NH NHN NHN KN HN DN wR RR Re
Oo aI NON HH BR WH NH KH CS OO HWA HD A FP WD NY KF OS

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 4 of 15

any other sentence, a fine of up to $250,000.00, a period of supervision following release
from prison of up to 5 years, and a mandatory special assessment of $100.00 dollars.

Defendant understands that supervised release is a period of time following
imprisonment during which he will be subject to certain restrictive conditions and
requirements. Defendant further understands that if supervised release is imposed and he
violates one or more of the conditions or requirements, Defendant could be returned to |
prison for all or part of the term of supervised release that was originally imposed. This
could result in Defendant's serving a total term of imprisonment greater than the statutory .
maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offense, as required by law. .

Defendant further understands that a consequence of pleading guilty may include
the forfeiture of certain property either as a part of the sentence imposed by the Court, or
as a result of civil judicial or administrative process. |

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the .
United States Attorney’s Office.

4. Drug Offense - Proof of Drug Quantity for Mandatory Minimum.
Defendant further understands that in order to invoke the statutory sentence for the drug
offense charged in Count 2, the United States must prove beyond a reasonable doubt that
the offense charged in this count involved 5 grams or more of methamphetamine, its salts,
isomers, or salts of its isomers. Defendant expressly waives the right to require the United ©
States to make this proof at trial and stipulates as a part of this plea of guilty that the
offense charged in Count 2 involved 5 grams or more of methamphetamine, its salts,
isomers, or salts of its isomers. | |

Plea Agreement / Kevin Ta - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oOo fF IN HD OD BP WY NHN —

NWN NN NY NY KN DN Be Be See ee ee

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 5 of 15

5... Drug Offenses - Program Eligibility. Defendant understands that by
pleading guilty to a felony drug offense, Defendant will become ineligible for certain food
stamp and Social Security benefits as directed by Title 21, United States Code, Section
862a.

6. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, he knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;

b. The right to a speedy and public trial before a jury of his peers; .

c. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for him; .

d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

e. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on his behalf at
trial; .

g. The right to testify ot to remain silent at trial, at which trial such

silence could not be used against Defendant; and
h. The right to appeal a finding of guilt or any pretrial rulings.

7. Ultimate Sentence. Defendant acknowledges that no one has promised or
guaranteed what sentence the Court will impose. . |

8. Forfeiture of Property. Defendant agrees to forfeit to the United States
immediately all of his right, title, and interest in any property that constitutes was used, or
intended to be used, to commit or to facilitate commission of Possession of Controlled
Substances with Intent to Distribute (as charged in Count 2 of the Superseding Indictment)
and any property constituting or derived from proceeds he obtained as a

Plea Agreement / Kevin Ta - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Mo NH NHN NL NY NY DN DD DD eae een eee eet
oa ND MN FP WN KK SD O AIH HA FF YW NY | SC

oO OTD UH Se WwW NH

 

 

_ Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 6 of 15 ©

result of this offense. This property is subject to forfeiture pursuant to Title 21, United
States Code, Section 853 and includes but is not limited to: .
a. one LWRC International rifle, bearing serial number 24-25309;

b. one Smith & Wesson .38 special caliber revolver, bearing serial
number CDN8630;

C. one Taurus PT111 9mm handgun, bearing serial number TSC31231;
d. one Hialeah .40 caliber handgun, bearing serial number AE06380; _
e. one Sig Sauer P229 handgun, bearing serial number 55B086957;

’f. one Colt .45 caliber handgun, bearing serial number CJ47566;

g. one Smith & Wesson .357 magnum caliber revolver, bearing serial
number 1D88604;

h. one Smith & Wesson 9mm caliber handgun, bearing serial number
PAE8905; and

1. one Glock 19 9mm caliber handgun, bearing serial number UBF784.

Defendant also agrees to forfeit to the United States immediately all of his right,
title, and interest in any firearm or ammunition involved or used in the commission of
Felon in Possession of Firearms (as charged in Count 1 of the Superseding Indictment) or
Possession of a Firearm in Furtherance of a Drug Trafficking Crime (as charged in Count
3 of the Superseding Indictment). This property is subject to forfeiture pursuant to Title
18, United States Code, Section 924(d)(1) and includes but is not limited to:

a. one LWRC International rifle, bearing serial number 24-25309;

b. one Smith & Wesson .38 special caliber revolver, bearing serial
number CDN8630; a

c. one Taurus PT111 9mm handgun, bearing serial number TSC31231;

Plea Agreement / Kevin Ta - 6 oe = UNITED STATES ATTORNEY
‘ , 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Oo TD A BOW NY =

WwW HNN NY NN DN &— &— Be Be Be Be ee ie
Co TIN A BR WH NY KK OD OO DOD > DA DT BR W NO $= SC

 

 

_ Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 7 of 15

d. one Hialeah .40 caliber handgun, bearing serial number AE06380;
e. one Sig Sauer P229 handgun, bearing serial number 55B086957;

f. one Colt .45 caliber handgun, bearing serial number CJ47566;

g. one Smith & Wesson .357 magnum caliber revolver, bearing serial
number 1D88604;

h. one Smith & Wesson 9mm caliber handgun, bearing serial number
PAE8905; and

i. one Glock 19 9mm caliber handgun, bearing serial number UBE784.

Defendant agrees to fully assist the United States in the forfeiture of this property
and to take whatever steps are necessary to pass clear title to the United States, including
but not limited to: surrendering title and executing any documents necessary to effect
forfeiture; assisting in bringing any property located outside the United States within the
jurisdiction of the United States; and taking whatever steps are necessary to ensure that
property subject to forfeiture is not sold, disbursed, wasted, hidden, or otherwise made
unavailable for forfeiture. Defendant agrees not to file a claim to any such property in any
federal forfeiture proceeding, administrative or judicial, that may be initiated.

The United States reserves its right to proceed against any remaining property not
identified in this Plea Agreement, including any property in which Defendant has any
interest or control, if that property constitutes or is traceable to proceeds or facilitated his
commission of Possession of Controlled Substances with Intent to Distribute, or was
involved or used in his commission of Felon in Possession of Firearms or Possession of a
Firearm in Furtherance of a Drug Trafficking Crime.

9. Abandonment Of Contraband. Defendant also agrees that if any federal
law enforcement agency seized any firearms, ammunition, or contraband that was in

Defendant's direct or indirect control, he abandons any and all interest in those firearms, —

Plea Agreement / Kevin Ta - 7 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
o Oo ND DN NM BP WY NHN &

DO NYO NH NH NH KH NY NY KH KR HH HH HS ES FO eS eS Sl
oN NH BR WO NY KK CT HO fF TI DA A Bh WO NY KK CO

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 8 of 15

ammunition, accessories, or contraband and consents to their federal administrative

forfeiture, official use, and/or destruction by the federal law enforcement agency that
seized them. .

10. Statement of Facts. The parties agree on the following facts. Defendant
admits he is guilty of the charged offenses of Count 1: Felon in Possession of Firearms,
Count 2: Possession of Controlled Substances with Intent to Distribute, and Count 3:
Possession of a Firearm in Furtherance of a Drug Trafficking Crime:

a. On June 21, 2018, the King County Sheriff's Office executed a
search warrant on Defendant’s residence in Des Moines, King County,

Washington.
 b. During the search, investigators seized the following items from
Defendant’s bedroom:
. 131 grams of methamphetamine, 102 grams of heroin, and
fentanyl pills;
° one loaded LWRC International rifle, bearing serial number -
24-25309;
. one Smith & Wesson .38 special caliber revolver, bearing
serial number CDN8630;
° one Taurus PT111 9mm handgun, bearing serial number
TSC31231;
° one Hialeah .40 caliber handgun, bearing serial number
AE06380;
* one Sig Sauer P229 handgun, bearing serial number
55B086957;
* one Colt .45 caliber. handgun, bearing serial number CJ47566;
.— one Smith & Wesson .357 magnum caliber revolver, bearing
serial number 1D88604;
Plea Agreement / Kevin Ta - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Oe TN A SP WO NO

NO wp NO NH NHN NH HN HN Dw RR RR RSE RE Re
oN DN UA BR WwW NYO KH CO FO On ND A FP WD HY KF S&S

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 9 of 15.

* a green storage tub filled with rifle parts, gun parts, magazines,
and ammunition of various calibers;

° a tactical/ballistic vest; and
. two bump stocks.

c. Investigators also seized the following items from the trunk of
Defendant’s car, a white Audi S4 sedan:

° Controlled substances, including methamphetamine, heroin,
and cocaine, a digital scale, and packaging material;

° one Smith & Wesson 9mm caliber handgun, bearing serial
number PAE8905;

. one Glock 19 9mm caliber handgun, bearing serial number
UBF784;

d. Defendant knowingly possessed all of the aforementioned controlled
substances and firearms. Defendant admits that he possessed the methamphetamine

_and heroin with the intent to distribute those substances to other people. Defendant
further admits to possessing the LWRC International rifle in furtherance of the

crime of Possession of Controlled Substances with Intent to Distribute.

Specifically, he stored this loaded rifle in his bedroom closet, next to the safe where’
he stored most of his controlled substances, in order to protect himself, his stash of
controlled substances, and the financial proceeds from his drug sales.

e. Prior to possessing the aforementioned firearms, Defendant had
previously been convicted of Robbery in the First Degree, on or about January 24,
2013, under cause number 12-1-04954-4, in King County Superior Court,
Washington, which is a crime punishable by a term of imprisonment exceeding one
year. ;

f. Each of the aforementioned firearms was shipped from one state to
another state, or from a foreign nation to the United States, prior to being possessed
by Defendant in the State of Washington.

g. The parties agree that the Court may consider additional facts
contained in the Presentence Report (subject to standard objections by the parties)

Plea Agreement / Kevin Ta - 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

On NN OA FBP WO NH KM CO OO Wn NH A BP WOW NY KF &

0 OI DWH BR WH

 

 

_ Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 10 of 15

and/or that may be presented by the United States or Defendant at the time of

sentencing, and that the factual statement contained herein is not intended to limit

the facts that the parties may present to the Court at the time of sentencing.

11. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code, Section
3553(a), including: (1) the nature and circumstances of the offenses; (2) the history and
characteristics of the defendant; (3) the need for the sentence to reflect the seriousness of
the offenses, to promote respect for the law, and to provide just punishment for the
offenses; (4) the need for the sentence to afford adequate deterrence to criminal conduct;
(5) the need for the sentence to protect the public from further crimes of the defendant; (6)
the need to provide the defendant with educational and vocational training, medical care,
or other correctional treatment in the most effective manner; (7) the kinds of sentences
available; (8) the need to provide restitution to victims; and (9) the need to avoid
unwarranted sentence disparity among defendants involved in similar conduct who have
similar records. Accordingly, Defendant understands and acknowledges that:

. a. The Court will determine applicable Defendant’s Sentencing
Guidelines range at the time of sentencing;
b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the
maximum term authorized by law; | a
c. The Court is not bound by any recommendation regarding the

sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines

| range offered by the parties or the United States Probation Department, or by any

stipulations or agreements between the parties in this Plea Agreement; and

Plea Agreement / Kevin Ta - 10 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970 ,

 
WN NY NN BH WH HN Nw eee tet
Oo DA MW BP WN SK OO ON A UN BR wHN KF OC

oOo Oo SN DN A BP WHO LY =

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 11 of 15

d. Defendant may not withdraw his guilty plea solely because of the
sentence imposed by the Court.

12. Acceptance of Responsibility. At sentencing, ifthe district court concludes
Defendant qualifies for a downward adjustment acceptance for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and the defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the district court to _
decrease the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b),
because Defendant has assisted the United States by timely notifying the United States of
his intention to plead guilty, thereby permitting the United States to avoid preparing for _
trial and permitting the Court to allocate its resources efficiently. |

13. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case:

a. A base offense level of 30 is applicable to Count 2; pursuant to USSG
§ 2D1.1(c)(5), because the offense involved a converted drug weight
between 1,000 and 3,000 kilograms.

b. The parties agree that the base offense level calculation for Count 2
should be based on the amounts of methamphetamine and heroin
only.

The parties agree they are free to present arguments regarding the applicability of
all other provisions of the United States Sentencing Guidelines. Defendant understands,
however, that at the time of sentencing, the Court is free to reject these stipulated |
adjustments, and is further free to apply additional downward or upward adjustments in
determining Defendant's Sentencing Guidelines range.

14. Recommendation Regarding Imprisonment. The government will
recommend a sentence no higher than fourteen (14) years’ imprisonment. Except as
otherwise provided in this plea agreement, the parties are free to present arguments

regarding any other aspect of sentencing, to include arguments with respect to the

Plea Agreement / Kevin Ta - 11 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220.

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oO On KN ON BP W NO

mH TWN A FP WY NY KM SC HO Fenn KH A BP WO HO K& CO

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 12 of 15

sentencing guidelines calculations. In connection with these arguments, the patties agree
they are not limited to the facts included in Paragraph 11. Defendant is not bound by the
government’s recommendation. The Court is not bound by any recommendation
regarding the sentence to be imposed, and may impose any term of imprisonment up to the
statutory maximum penalty authorized by law. Defendant further understands that he —
cannot withdraw his guilty plea simply because of the sentence imposed by the district
court, |

15. Other Consideration. It is the understanding of this parties that, if
Defendant enters into this Plea Agreement with the United States, the King County
Prosecutor’s Office will not prosecute Defendant for conduct investigated under King
County Sheriff’s Office incident C18020199.

16. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this

Agreement that are based upon evidence in its possession at this time, and tha arise out of
t 1

the conduct giving risé to this investigation, and to move to dismiss Count err?
\Awer ® THM

of the Indictment at the time of sentencing.

In this regard, Defendant recognizes the United States has agreed not to prosecute
all of the criminal charges the evidence establishes were committed by Defendant solely
because of the promises made by Defendant in this Agreement. Defendant agrees,
however, that for purposes of preparing the Presentence Report, the United States
Attorney’s Office will provide the United States Probation Office with evidence of all |

|] conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of _

|| sentencing were substantially justified in light of the evidence available to the United

States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant

Plea Agreement / Kevin Ta - 12 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oo Da ND nA BPW NY =

NO NO NH. NH YN KN NY KN NHN RM RR BR BE Re Re ee
ont KN ON BR BW NOK CO OO MH HD A FP WY NS S&S

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 13 of 15

with a basis for any future claims under the "Hyde Amendment," Pub.L. No. 105-119
(1997). |

17. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges in the Indictment
that were previously dismissed or any additional charges that had not been prosecuted. |

Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions of release or the
conditions of his confinement, (examples of which include, but are not limited to,
obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the Pretrial Services
Officer, Probation Officer, or Court), the United States is free under this Agreement to file
additional charges against Defendant or to seek a sentence that takes such conduct into
consideration by requesting the Court to apply additional adjustments or enhancements in
its Sentencing Guidelines calculations in order to increase the applicable advisory
Guidelines range, and/or by seeking an upward departure or variance from the calculated
advisory Guidelines range. Under these circumstances, the United States is free to seek
such adjustments, enhancements, departures, and/or variances even if otherwise precluded
by the terms of the plea agreement. |

18. | Waiver of Appellate Rights and Rights to Collateral Attacks. Defendant
acknowledges that by entering the guilty plea required by this plea agreement, Defendant
waives all rights to appeal from his conviction and any pretrial rulings of the court.
Defendant further agrees that, provided the court imposes a custodial sentence that is

Plea Agreement / Kevin Ta - 13 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Oo Oo IN NH PW YP

NO bw NY PO KH KH KN NO DN Rm mm mt et
Co DNA MN BR WH NK CT HO A AIT HD A F&F WH NH KH S&S

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19 Page 14 of 15

within or below the Sentencing Guidelines range (or the statutory mandatory minimum, if
greater than the Guidelines range) as determined by the court at the time of sentencing,
Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, Section 3742, to
challenge, on direct appeal, the sentence imposed by the court, including any fine,
restitution order, probation or supervised release conditions, or forfeiture order (if
applicable); and |
. b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation; and |

This waiver does not preclude Defendant from bringing an appropriate motion —
pursuant to 28 U.S.C. § 2241, to address the conditions of his confinement or the
decisions of the Bureau of Prisons regarding the execution of his sentence.

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement. . |

19. Voluntariness of Plea. Defendant agrees that he has entered into this Plea
Agreement freely and voluntarily and that no threats or promises, other than the promises
contained in this Plea Agreement, were made to induce Defendant to enter his pleas of .
guilty. .

20. Statute of Limitations. In the event this Agreement is not accepted by the
Court for any reason, or Defendant has breached any of the terms of this Plea Agreement,
the statute of limitations shall be deemed to have been tolled from the date of the Plea
Agreement to: (1) thirty (30) days following the date of non-acceptance of the Plea

Plea Agreement / Kevin Ta - 14 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
SO wo NY WH KH. dN KN KN Nw eet
on DAD nA BR W NYO KK CO HO fFnANI HD A HB WY NY S&S

0 ONY DA A BW KH &

 

 

Case 2:18-cr-00194-JCC Document 32 Filed 03/07/19. Page 15 of 15

Agreement by the Court; or (2) thirty (30) days following the date on which a breach of

the Plea Agreement by Defendant is discovered by the United States Attorney’s Office.

21. Completeness of Agreement. The United States and Defendant

acknowledge that these terms constitute the entire Plea Agreement between the parties.

This Agreement birids only the United States Attorney’s Office for the Western District of

Washington. It does not bind any other United States Attorney’s Office or any other

office or agency of the United States, or any state or local prosecutor.

q™
Dated this ' day of March, 2019.

Plea Agreement / Kevin Ta - 15

KEVIN TA
Defendant

SARA BRIN
Attorney for Defendant

Assistant United States Attorney

 

  
  

JESSICA MANCA
Specjal Assistant United States Attorney

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
